Title: From Thomas Jefferson to David Ross, 30 March 1781
From: Jefferson, Thomas
To: Ross, David



Sir
In Council March 30th. 1781

Being called on for Swords for General Spotswood’s two Legions, and for our Cavalry on Continental establishment, to be procured  immediately, You will be so good as to order five hundred to be made at Mr. Hunters. General Spotswood I suppose will chuse to direct the form of those to be made for his Legions. The Residue we would be glad to have made on a model which will be lodged with Mr. Hunter by Major Call. I am &c.,

T. J.

